DETAILED ACTION
Claims 1-2 and 4-7 are allowed.
This office action is in response after final filed February 19th 2021.  Claims 1 and 4 have been amended.  Claim 3 has been canceled.  No claims have been added.  Therefore, claim 1-2 and 4-7 are presented here.  Claim 1 is independent.
The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the records appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Robert Kinberg, Reg. 26,924 on 03/01/2021.

The application has been amended as follows:

	1.  A method for detecting anomalous ADS-B messages in airplanes and air-traffic control system using at least one or more hardware processors, the method comprising:
		a.	extracting features from application level data, which is information broadcasted in said ADS-B messages, contextual data and flight plans;
		b.	analyzing said extracted features by the one or more hardware processors of  each individual airplane and computing relative measures of a flight based on said extracted features;
		c.	training a machine learning model to represent a benign ADS-B messages;
		d.	applying said machine learning model on said extracted features thereby deriving a reputation score, for verifying the reliability of  ADS-B messages received from neighboring aircrafts, the deriving of the reputation score including at least one of the following methods:
			analyzing a correlation between the data in the ADS-B message;
		learning a profile of a flight route using a machine learning model by using previous ADS-B messages flights reports of the same route;
		modeling all airplanes in a specific geolocation and time frame based on said airplanes ADS-B reports and detect anomalous reports; and
		using current flight plans and correlating said plans with the ADS-B messages of said airplane; 
		e. 	for each specific route of each airplane, detecting anomalies resulting from malicious cyber-attacks; and 
		f.	issuing a decision based on said score, thereby recognizing an attack and issuing an alarm regarded said recognized attack.

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed over prior art of record.

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance: Independent claim 1 is allowed in view of prior art.
The closest prior art of Gordon et al. (US 2019/0033862) discloses, a method, preferably including: sampling inputs, determining aircraft conditions, and/or acting based on the aircraft conditions. A method, preferably including: sampling inputs, determining input reliability, determining guidance, and/or controlling aircraft operation. A method, preferably including: operating the vehicle, planning for contingencies, detecting undesired flight conditions, and/or reacting to undesired flight conditions. A system, preferably an aircraft such as a rotorcraft, configured to implement the method.
The prior art of Kopardekar et al. (US 2016/0275801) discloses, a traffic management system for managing unmanned aerial systems (UASs) operating at low-altitude. The system includes surveillance for locating and tracking UASs in uncontrolled airspace, for example, in airspace below 10,000 feet MSL. The system also includes flight rules for safe operation of UASs in uncontrolled airspace. The system further includes computers for processing said surveillance and for applying the flight rules to UASs. The traffic management system may be portable, persistent, or a hybrid thereof.
The prior art of Sampigethaya et al. (US 2014/0327564) discloses, an avionics system allows aircraft to introduce bogus "ADS-B Out" messages that are recognized as false only by authorized users. The system enables aircrafts flying at 
The prior art of Scarlatti et al. (US 2017/035821) discloses, system and method to protect the privacy of ADS-B messages transmitted by aircraft. The system includes one or more ground stations with a ground station control unit and a ground ADS-B transponder for receiving an ADS-B message. The ground station control unit includes an aircraft position determination module for retrieving an aircraft position included in the ADS-B message; an operating conditions module for determining the fulfillment of operating conditions including determining if the aircraft position is an actual aircraft position; and a fake aircraft position generator for computing one or more fake aircraft positions. The ground station control unit broadcasts one or more fake ADS-B messages including the fake aircraft positions if the operating conditions are met. With this system only trusted receivers can obtain the real position of the aircraft.
The prior art of Smith et al. (US 2008/0036659) discloses, a method of triangulating aircraft transponder signals using a number of receivers connected to a central station over communication links includes applying at least one logic rule at each receiver to incoming transponder signals to filter redundant transponder 

None of the prior arts of record teaches or makes obvious the following limitation recited in the independent claim 1 as a whole: “A method for detecting anomalous ADS-B messages in airplanes and air-traffic control system using at least one or more hardware processors, the method comprising: a. extracting features from application level data, which is information broadcasted in said ADS-B messages, contextual data and flight plans; b. analyzing said extracted features by the one or more hardware processors of each individual airplane and computing relative measures of a flight based on said extracted features; c. training a machine learning model to represent a benign ADS-B messages; d. applying said machine learning model on said extracted features thereby deriving a reputation score, for verifying the reliability of  ADS-B messages received from neighboring aircrafts, the deriving of the reputation score including at least one of the following methods: analyzing a correlation between the data in the ADS-B message; learning a profile of a flight route using a machine learning model by using previous ADS-B messages flights reports of the same route; modeling all airplanes in a specific geolocation and time frame based on said airplanes ADS-B reports and detect anomalous reports; and using current flight plans and correlating said plans with the ADS-B messages of 
None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claim 1 is allowed.
Dependent claim 2 and 4-7 depend upon the above-mentioned allowable claim 1 are therefore allowed by virtue of their dependency.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434   

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498